Title: [Diary entry: 10 October 1781]
From: Washington, George
To: 

10th. The French opened two batteries on the left of our front parallel—one of 6 twenty four pounders, & 2 Sixteens with 6 Morters & Hawitzers—the other of 4 Sixteen pounders and the Americans two Batteries between those last mentioned & the one on our extreme right the left of which containing 4 Eighteen pounders—the other two Mortars. The whole of the batteries kept an incessant fire—the Cannon at the Ambrazures of the enemy, with a view to destroy them—the Shells into the Enemy’s Works, where by the information of deserters they did much execution. The French battery on the left, by red hot shot, set fire to (in the course of the Night) the Charon frigate & 3 large Transports which were entirely consumed.